     '"'                                                                                                                                                     '}.'
·'                                                                                                                                                            •J
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of I



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRJCT OF CALIFORNIA

                          United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                           (For Offenses Committed On or After November 1, 1987)


                      Heber Misraim Aguilar-Caamal                                     CaseNumber: 3:19-mj-21770

                                                                                       Danielle Renee Peay
                                                                                       Defendant '.s Attorney


     REGISTRATION NO. 84936298
     THE DEFENDANT:
      ~ pleaded guilty to count(s) _l_o_f_C_o_m_p,_l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Natu re of Offense                                                               Count Nnmber(s)
     8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s)
                                                                              ------------------~

      D Count(s)                                                                        dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      El TIME SERVED                               D                                        days

       ~  Assessment: $10 WAIVED ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal. . E:l<A.'«:~CI\.,
      ~ Court recommends defendant be deported/removed with relative, Tso.be\ Ro.mi re.z-        charged in case
              \C\l'V\j ~\1'1 \
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any ~aterial change in the defendant's economic circumstances.

                                                                                   Tuesda~ril 30, 2019
                                                                                   Date of Imposition of Sentence


     Received
                    DUSM
                         -~~,
                           ~
                         . "";.,· /
                                (._..
                                                      F ~ l ED'
                                                       APR 3 O2019
                                                                                   H~LQ.O~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                            CLER!(, u.-:-. r:;.':?T'.:!C~; ~CURT
     Clerk's Office Co                   i~unit:;;; 1;::;Tr;:CT OF CAL~~o:u~~                                                      3: l 9-mj-21770
